Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
 
Status of Claims
Claims 1-20 have been examined. Claims 1, 14 and 20 have been amended. 

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10.892,046. Although the claims at issue are not identical, they are not patentably distinct from each other both claims 1 and 14 and claim 1 and 7 of US. Patent No. 10.892,046 recite the system for replicating electronic health record. Comprising a extraction module to perform extraction process that extracts data items from the source database  
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

. 
Claims 1-9, 13-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over James Moore (US. 20070106752A1) in view of Prahlad et al. (US. 20070185938A1 hereinafter Prahlad)   

With respect to claim 1, Kimak teaches a method for replicating electronic health records, the method comprising:

extracting data items of a first category of health record data from multiple electronic health records of the source database that are represented in a hierarchical data format (‘752; Para 0254: a user may provide a new, user-assigned category to a feed or select from one or more of the user's pre-existing categories;  Para 0257: data may be retrieved from other aggregators and data feeds on a well-defined schedule…an aggregator may extract data from another aggregator that has not been updated. At the same time, an aggregator or data source may prevent repeated access from the same location (e.g., IP address). By accessing all of this data on a regular schedule (that is acceptable to the respective data sources and aggregators) and storing the results locally, the server described herein may maintain a current and accurate view of data feeds. Additionally, feeds may be automatically added by searching and monitoring in real time, in a manner analogous to Web bots used by search engines for static content) ; and 
storing the extracted data items in a clinical data engine (‘752; Para 0257)
receiving an instruction to begin extraction of data items of a second category of health record data from the source database (‘752; Para 0286: Pools may contain information relating to information that was found in data streams. A pool may represent, for example, information from one or more data streams at particular times or from particular sources. For example, a financial market may produce a stream of data relating to trades made during a trading session, and a pool of data extracted from the stream may be created for subsequent use. As another example, medical information may be produced by a medical device, and the medical device information may be pushed into a data stream. The medical information from the data stream may be extracted from the stream and placed in a pool);
accessing a delay queue which comprises one or more journal files (‘752; Para 0136: Routers may reconfigure the paths that data packets take because they look at the information surrounding the data packet and can communicate with each other about line conditions within the network, such as delays in receiving and sending data and the overall traffic load on a network; Para 0139), the journal files storing: 
modifications to the source database performed by the separate application; and data items of the second category of health record data (‘752; Para 0145: The OPML server may, for example, provide a search engine service to visitors. Output from the OPML server may be an OPML file, an HTML file, or any other file suitable for rendering to a client device or subsequent processing. The file may, for example, have a name that explicitly contains the search query from which it was created in order to facilitate redistribution, modification, recreation, synchronization, updating, and storage of the OPML file; Para 0152: Optionally, the OPML server may automatically modify content to delete or replace the reference). 
James Moore does not, but Prahlad teaches  
processing the delay queue while the real-time extraction process continues to execute, wherein processing the delay queue comprises:
extracting data items of the second category of health record data from the sequence of journal files (‘938; Abstract: A destination system is configured to process a copy of the log and consistency point entries to replicate data in a replication volume, the replicated data being a copy of the application data on the source system. When the replicated data represents a known good state of the application, as determined by the consistency point entries, the destination system(s) may perform a storage operation (e.g., snapshot, backup) to copy the replicated data and to logically associate the copied data with a time information (e.g., time stamp) indicative of the source system time when the application was in the known good state); and; and
storing the extracted data items of the second category in the clinical data engine; and 
after processing the delay queue, configuring the real-time extraction process to additionally extract data items of the second category from the source database (‘938; Para 0029: a system is disclosed for generating application data for use in a data replication environment. The system comprises a monitor module configured to monitor data write operations of a computer application and to generate first log entries based on the data write operations, the monitor module being further configured to quiesce or buffer additional data write operations at a known good state of the computer application and to generate a second log entry having a time stamp indicative of a time of the known good state of the computer application. The system also comprises at least one log file in communication with the monitor module and configured to store the first and second log entries.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine patient viewer for health care data pools as taught by Jame Moore and system and method for performing data replication of Prahlad in order to process a copy of the log and consistency point entries to replicate 
Claim 14 and 20 are rejected as the same reason with claim 1. 

With respect to claim 2, the combined art teaches the method of claim 1, Prahlad discloses wherein the processing a delay queue comprising a sequence of journal files that store modifications to the source database performed by the separate application includes: storing update and delete operations obtained from the sequence of journal files into an intermediate database (‘938; Para 0073). 

With respect to claim 3, the combined art teaches the method of claim 2, Prahlad discloses wherein the storing update and delete operations includes storing in parallel operations from multiple journal files of the sequence of journal files (‘938; Para 0117). 

With respect to claim 4, the combined art teaches the method of claim 2, Prahlad discloses further comprising: partitioning the update and delete operations within the intermediate database; ordering each of the update and delete operations within the intermediate database, based on the time at which each operation was performed; and applying at least some of the ordered update and delete operations to the clinical data engine (‘938; Abstract). 
Claim 15 is rejected as the same reason with claim 4. 

With respect to claim 5, the combined art teaches the method of claim 4, Prahlad discloses wherein the applying at least some of the ordered update and delete operations to the clinical data engine includes:
in a first stage, applying the delete operations to the clinical data engine; in a second stage, applying the delete operations to the intermediate database; in a third stage, deduplicating the update operations in the intermediate database; and in a fourth stage, applying the deduplicated update operations to the clinical data engine (‘938; Para 0222). 
Claim 16 is rejected as the same reason with claim 5. 

With respect to claim 6, the combined art teaches the method of claim 5, Prahlad discloses further comprising:
performing the first, second, and third stages in parallel with respect to one another and before the fourth stage; and performing the operations of each of the stages in parallel (‘938; Para 0143).

With respect to claim 7, the combined art teaches the method of claim 2, Prahlad discloses wherein the storing update and delete operations includes: receiving an operation from a journal file as an operation indicator, a first key, and a first value, wherein the first key and first value refer to a data item in the source database, wherein the operation indicator identifies an operation performed on the data item by the external application; and
938; Fig. 4 illustrates thread 1..thread 2 construed as first key, second key).
Claim 17 is rejected as the same reason with claim 7. 

With respect to claim 8, the combined art teaches the method of claim 7, Prahlad discloses wherein the storing the operation as a second key and the first value includes: generating the second key by concatenating the operation indicator, the first key, and a logical inverse of the sum of the identifier and the offset (‘938; Para 0138). 

With respect to claim 9, the combined art teaches the method of claim 2, Prahlad discloses wherein the storing update and delete operations includes: storing the update and delete operations in a first log-structured merge tree database, and wherein the clinical data engine includes a second log-structured merge tree database (‘938; Para 0216). 

With respect to claim 13, the combined art teaches the method of claim 1, Prahlad discloses further comprising: streaming events to a client application, wherein each event reflects an update to source customer data, wherein the event is generated based on changes to a key-value database of the clinical data engine (‘179; Col 26, lines 7-21). 

Claims 10-12, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over James Moore (US. 20070106752A1) in view of Prahlad et al. (US. 20070185938A1 hereinafter Prahlad)   and further in view of Roccaforte (US. 6,484,179). 

With respect to claim 10, the combined art does not teach, according to the method of claim 1, further comprising:
storing the extracted data items in a key-value database of the clinical data engine; and
creating a relational database based on the contents of the key-value database by transforming entries in the key-value data store into fields in tables in the relational database based on rules that map paths in the key-value database to columns in the tables in the relational database. 
Roccaforte taches 	
storing the extracted data items in a key-value database of the clinical data engine; and
creating a relational database based on the contents of the key-value database by transforming entries in the key-value data store into fields in tables in the relational database based on rules that map paths in the key-value database to columns in the tables in the relational database (‘179; Col. 15, lines 1-20) . 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of James Moore and system and method for performing data replication of Prahlad with the technique of storing multidimensional data in a relational database of Roccaforte and  motivation is to provide a relational database based on the contents of the key values.


With respect to claim 11, the combined art teaches the method of claim 10, Roccaforte discloses wherein the storing the extracted data items in a key-value database of the clinical data engine includes:
receiving first data that represents a variable in the Massachusetts General Hospital Utility Multi-Programming System programming language, wherein the data includes a name and multiple subscripts that represent a path in a tree in the source database that represents an electronic health record in the hierarchical data format, wherein the subscripts each identify a node in the tree;
receiving second data that represents a value assigned to the variable and stored in a node in the path in the tree;
converting the name and the subscripts into a key; and
storing the second data in association with the key in the key-value database (‘179; Col./lines 15/46-16/5).
Claim 19 is rejected as the same reason with claim 11. 

With respect to claim 12, the combined art teaches the method of claim 11, Roccaforte discloses wherein the converting the name and the subscripts into a key includes: concatenating the name and subscripts, such that the key represents the path in the tree and logically retains the hierarchical data format of the source database (‘179; Col./lines 15/46-16/5). 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/HIEP V NGUYEN/Primary Examiner, Art Unit 3686